AW OPPILCES OF

FREDERICK K. BREWINGTON

 

Attorneys and Counselors af Law

556 Peninsula Blvd., Hempstead, New York 11550
Phone: 516-489-6959 * Fax: 516-489-6958 www.brewingtonlaw.com

Frederick K. Brewington Oscar Holt II
Albert D. Manuel III Of Counsel
October 9, 2020

VIA ELECTRONIC CASE FILING
Honorable Sandra J. Feuerstein
United States District Court Judge
United States District Court
Eastern District of New York
Long Island Federal Courthouse
100 Federal Plaza, Chambers 1014
Central Islip, New York 11722

Re: Young v. Town of Islip, et.al.
Docket No.: CV-13-4713 (SJF)(ARL)

Dear Judge Feuerstein:

As your records will reflect, we are the attorneys representing the Plaintiff in the
above referenced matter. This is to respectfully inform that Iam currently engaged in the
voting rights matter, Flores, et.al. v. Town of Islip, et.al., Docket No.: CV-18-3549, before the
Honorable Gary R. Brown. Due to my engagement, it is respectfully requested that the
Status Teleconference, scheduled for Tuesday October 13, 2020 at 9:30 a.m., be rescheduled
to take place at 1:00 p.m., during the trial lunch break, or to another date. We have reached
out to defense counsel Howard D. Wexler, Esq., however, we were unable to obtain his
consent to this request.

We thank the Court for its kind consideration.

 
   
 
   

Respectffilly submitted,
FREDERICK K. (OX 7

cc: | Howard D. Wexler, Esq. (via ecf)
FKB:pl
